Citation Nr: 1628146	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, psychosis, schizoaffective disorder, and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a psychiatric disorder.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing has been associated with the claims file.

In March 2014, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's December 2014 VA-contracted examination, he reported that he was in receipt of disability benefits from the Social Security Administration (SSA) for his psychiatric disability.  Also, the most recent VA treatment records associated with the claims file are dated in January 2015.  On remand, the AOJ should obtain the Veteran's SSA records and his updated VA treatment records. 

The Board, in its March 2014 remand, sought an etiological opinion as to the Veteran's acquired psychiatric disorder.  In a December 2014 examination report, the examiner opined that the Veteran's diagnoses, other specified schizophrenia spectrum, other psychotic disorder, and stimulant use disorder, were not at least as likely as not related to service and reasoned that there was no report of mental health issues during service and no on-going report of continuing mental health issues since.  She noted that the Veteran used substances prior to, during, and after service, and noted that the first mention of the Veteran demonstrating psychotic symptoms was in the mid-to-late 2000s when he was diagnosed with a psychotic disorder as well as a substance abuse disorder, and reasoned that due to the late onset of symptoms and his drug abuse and criminal history, it was impossible to tell what, if any, part of his psychosis is related to service.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, and that his symptoms are better explained by his history of criminal behavior, drug use, psychosis, and depression.  

By a January 2015 deferred rating, the AOJ determined that the examiner should submit an addendum addressing the issue that the examiner reported that it was impossible to tell what, if any, part of the Veteran's psychosis is related to service; and sought information, pursuant to the Board's remand directives, as to whether such statement meant that additional information was needed or the limits of medical knowledge had been exhausted.  The Board seeks an addendum opinion as well.  The examiner's conclusion that it was unlikely that the Veteran's psychiatric diagnoses were related to service, as there was no report of mental health issues during service and no on-going report of continuing mental health issues since, does not take into account the Veteran's lay statements of in-service depression and anxiety and his assertion that such have continued since that time.  The examiner also did not comment on the Veteran's adjustment disorder with depressed mood and anxious mood, diagnosed throughout the course of the appellate period.  To date, it does not appear that the December 2014 opinion was returned to the examiner by the AOJ for an addendum opinion.  On remand, the AOJ should obtain an adequate etiological opinion.




Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's SSA records. 

2. Make arrangements to obtain the Veteran's VA treatment records dated from January 2015 to the present.

3. Then, forward the Veteran's claims file to the examiner who conducted the December 2014 VA-contracted examination, or a suitable substitute for an addendum opinion.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran.  The examiner's report must indicate a review of the physical and virtual claims file. 

Inform the examiner that the December 2014 opinions are inadequate due to the following:  (1) the statement that "it was impossible to tell what, if any, part of his psychosis is related to service" is not clear as to whether such meant that additional information was needed or the limits of medical knowledge had been exhausted; (2) the statement that it was unlikely that the Veteran's psychiatric diagnoses were related to service, as there was no report of mental health issues during service and no on-going report of continuing mental health issues since, does not take into account the Veteran's lay statements of in-service depression and anxiety and his assertion that such has continued since that time; and (3) the examiner did not comment on the Veteran's adjustment disorder with depressed mood and anxious mood, diagnosed throughout the course of the appellate period.

The examiner is asked to opined as to whether it is at least as likely as not (50% or greater probability) that any acquired psychiatric disorder, including, but not limited to, PTSD, anxiety, depression, psychosis, schizoaffective disorder, and adjustment disorder, it had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner is again advised that the Veteran's service treatment records (STRs) do not document any psychological complaints or treatment, but this fact, by itself, is not dispositive of the issue.  Personnel records show that he was discharged early due to "immature, apathetic, and recalcitrant" behavior and was found to have a "total lack of discipline, professionalism, or good judgment."  A mental status examination performed in June 1982 was normal. 

The Veteran has stated that he did not have problems before service, but developed them during service.  He said he had difficulty with supervisors, felt frequently depressed or that people were against him, was threatened by his surroundings and scared of the jungle.  He has asserted that his mental health began to decline during service and has continued since.  He reported that he should have been offered treatment during service for his domestic and military performance problems.  He described his discharge as proceeding very quickly, and that he had to leave his wife and child behind after his discharge.  They never reunited, and he always worried about their wellbeing.  He also described being attacked by a street gang, and witnessing a fellow soldier die.

The examiner is asked to provide explanatory rationale for all opinions rendered, that is, with medical explanation or citation to the record.  If an opinion cannot be expressed without resorting to speculation, discuss why such is the case.  Indicate whether more information is needed, and what kind, or whether the limits of medical knowledge have been exhausted regarding the question at issue.

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

